DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                  	      
2.1.	Applicant's Amendment, including Remarks and IDS filed on September 1, 2022 is acknowledged.
2.2.	Claims 15 and 18-21 have been withdrawn. Claims 1-14 and 16-17 are active.
2.3      It is noted that no amendments to Claims 1-14 and 15-17 have been made. Therefore, no New matter has been added with instant Amendment. 
2.4.	IDS has been considered by Examiner and attached to Instant Action. 
2.5.   Previously made Rejection over same Prior art of Record are maintained. Consequently, it is appropriate to make instant Action Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al ( US 2015/0344618)  in view of Paterson et al " Salicylic acid: a link between aspirin, diet and the prevention of colorectal cancer", 2001 – article attached.
3.1.	 Regarding Claims 1-14 and 16-17 Nicholson ( see Abstract, Fig.2) disclosed water-mediated polymerization method for producing pharmaceutical conjugate of water soluble agent with polymers, wherein particularly suitable polymer is PGS ( hereafter -poly(glycerol sebacate)) – same polymer as elected by Applicant.  Note that method steps disclosed by Nicholson comprising combining an alcohol monomer as glycerol, adding water soluble agent, adding diacid, reflux obtained mixture under elevated temperate and reduce pressure, removing water and also may comprise steps of adding additional monomers and an aqueous solution in a vessel, adding an acid monomer to the vessel, removing water from the vessel and obtain polymeric material which comprise conjugate alcohol (glycerol) with water soluble agent. Note that according to Nicholson water soluble agent may comprise ( see [0028]) " Water soluble agents in accordance with exemplary embodiments may include, for example, a vitamin, an anti-inflammatory agent, a protein, a protease, an herbicide, an aquarium food source, an anti-mitotic agent, an anti-platelet agent, an anticoagulant agent, an anti-thrombotic agent, a thrombolytic agent, an enzyme, a chemotherapeutic agent, an antibiotic agent, an immunological adjuvant, a natural product, a scaffolding material,..".
	Therefore, Nicolson disclose same method of obtaining polymeric material which comprises pharmaceutical conjugate, but silent with respect to use salicylic acid as pharmaceutical agent. 
3.2.	It is well known that aspirin routinely used as anti-inflammatory, an anti-platelet agent and a chemotherapeutic agent ( see for example Yang et al " Aspirin inhibits monocyte chemoattractant protein-I and interleukin-8 expression in TNF .. " ,2004 – reference of Record).
3.3.	However, Paterson teaches that Salicylic acid (pharmaceutical compound elected by Applicant) can be used as " the cancer‐preventive action of aspirin is due to its principal metabolite, salicylic acid, and that dietary salicylates can have the same effect."- see Abstract. 
	Therefore, it would be obvious to one of ordinary skill in the art to use Salicylic acid as pharmaceutical agent per teaching provided by Peterson in polymeric material comprising conjugate of glycerol and salicylic acid by method disclosed by Nicholson. 
3.4.	Regarding Claims 4 and 11-13 see Nicholson [0030],[0033],[0036],[0039]-[0042].
3.5.	Regarding Claim 17 Nicholson teaches that (see [0029]): " When water-soluble agents are incorporated or utilized in the process of the invention, they are provided in the polymeric material at a therapeutically effective amount and may be employed in pure form or, where such forms exist, in pharmaceutically acceptable salt, ester, or prodrug form. As used herein, the phrase "therapeutically effective amount" of
the water-soluble agents of the invention means a sufficient amount of the agents as therapeutics in the treatment of a disorder, at a reasonable benefit/risk ratio applicable to any medical treatment.".
	Therefore, one of ordinary skill in the art can determine optimum amount of pharmaceutical agent by routine optimization as established in the art: " optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                                                     Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.1.	Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,359,472. Although the claims at issue are not completely identical, they are not patentably distinct from each and represent obvious variant of each other as both required substantially same method of producing pharmaceutical agent conjugate with alcohol (specifically glycerol), which covalently attached to polyester by ester bond.
4.2.	Claims 1-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,822,450 because Claims of instant Application 17/065,971 encompass subject matter claimed by US Pat No. 10,822,450.



    Response to Arguments
5.	Applicant's arguments filed on September 1, 2022 have been fully considered but they are not persuasive.
6.1.	Applicant's principal argument regarding Nicholson based on following statement: "  Independent claim 1 includes providing an alcohol-pharmaceutical conjugate of a pharmaceutical compound covalently attached by an ester bond to a polyol by a carboxyl group of the pharmaceutical compound and then combining the alcohol-pharmaceutical conjugate, additional polyol, and an aqueous liquid in a vessel. Nicholson teaches adding the water-soluble agent to the reaction pot with the alcohol monomer then adding the acid monomer and then polymerizing. In contrast, in Applicant's method of claim 1, the pharmaceutical compound is provided pre-conjugated to a polyol by an ester bond and added to the reaction pot with additional polyol and then acid monomer followed by polymerization. Applicant's method of claim 1 provides   than the method taught by Nicholson. Applicant's method of claim 1 permits complete or almost complete incorporation of the pharmaceutical compound into the polymer as shown in the GPC chromatogram of FIG. 5, whereas the FIG. 1 and FIG. 2 GPC chromatograms show a significant amount of unbound pharmaceutical compound by a method of Nicholson.".
6.2.	Therefore, applicant's alleged that a) order of adding components in method used by Nicholson is different than order of adding components as claimed by Applicant  and b) Applicant's method lead to unexpected results for " different polymer dispersity, molecular weight, release kinetics, and distribution of pharmaceutical compound in the matrix". 
6.3.	In response for argument a) note that as established in the art: " that any changes in sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); 
In addition, and regarding argument b) note that Applicant's claims are silent with respect to any specific features as argue by Applicant: " different polymer dispersity, molecular weight, release kinetics, and distribution of pharmaceutical compound in the matrix".
	In this respect note that: " Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims."  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Applicant's arguments regarding Nicholson are not commensurate with scope of Applicant's claims and therefore unpersuasive. 
It is also noted that Applicant's Specification (see PG PUB 2021/0024686)  does not provide any specific Data for " polymer dispersity" and also does not provide any direct comparison between " release kinetics, distribution of pharmaceutical compound in the matrix" for material obtained by  method of Nicholson  and Applicant.
6.4.	It is noted that Applicant did not file Terminal Disclaimer over U.S. Patent No. 9,359,472 and U.S. Patent No. 10,822,450. In this respect Applicant stated that: " Since no claim has been allowed in the present case, Applicant respectfully defers addressing the double patenting rejection until a time at which there is at least one allowable claim, at which point Applicant may avail themselves of their statutory right to file a terminal disclaimer to obviate this rejection.
	In response for this argument note that  the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	At least for reasons above, Applicant's arguments were found unpersuasive and all Rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763